487 F.2d 516
In the Matter of P. J. HOLLORAN COMPANY, LAUNDERERS, acorporation, Bankrupt.ST. CLAIR LAUNDRY & DRY CLEANING COMPANY, INC., Appellant,v.P. J. HOLLORAN COMPANY, LAUNDERERS, Appellee.
No. 73-1612.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 11, 1973.Decided Dec. 14, 1973.

1
Phillip B. Sachs, St. Louis, Mo., for appellant.


2
James P. Halloran, St. Louis, Mo., for appellee.


3
Before GIBSON and ROSS, Circuit Judges, and TALBOT SMITH, Senior District Judge.*

ORDER OF AFFIRMANCE

4
Upon a careful consideration of the record and of the briefs and arguments of the parties, the Court has concluded that the judgment of the District Court, 362 F.Supp. 370, is based on findings of fact that have not been shown to be clearly erroneous as they pertain to the essential elements of the case.  The issues raised are primarily factual, and the District Court's finding that the debt asserted by St. Clair Laundry & Dry Cleaning Company, Inc., is not provable for an involuntary petition in bankruptcy has not been shown to be clearly erroneous in fact or based upon any misinterpretation of the law. We believe that an opinion would have no precedential value, and the judgment appealed from is hereby affirmed without opinion.  See Rule 14 of the Rules of this Court.



*
 The Honorable Talbot Smith, Senior District Judge, Eastern District of Michigan, sitting by designation